          Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 1 of 27




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------   X
 JEFFREY JAKUBIAK,                                                          :
                                                                            :
                  Plaintiff,                                                : 20 Civ. 10842 (LGS)
                                                                            :
         -against-                                                          : AMENDED COMPLAINT
                                                                            :
 QUANTUMSCAPE CORPORATION,                                                  :
                                                                            : JURY TRIAL DEMANDED
                   Defendant.                                               :
 ------------------------------------------------------------------------   X


        Plaintiff Jeffrey Jakubiak (“Plaintiff”), by and through his undersigned attorneys, for his

amended complaint against Defendant QuantumScape Corporation, successor in interest to

Kensington Capital Acquisition Corp., alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

                                      JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Plaintiff is a citizen of the state of Florida, and Defendant is a citizen of the state of California,

and the amount in controversy exceeds $75,000.

        2.       This Court also has jurisdiction over the claim asserted under Section 10(b) and

Rule 10b-5 of the Securities Exchange Act of 1934 pursuant to 28 U.S.C. § 1331 and 15 U.S.C. §

78aa, as well as supplemental jurisdiction under 28 U.S.C. § 1367(a) over the remaining claims

in the amended complaint, which comprise the same case or controversy.

        3.       This Court has personal jurisdiction over the defendant because (a) the defendant

irrevocably submits to the jurisdiction of this Court with respect to any action, proceeding, or

claim against it relating in any way to the warrant agreement that is the subject of this action, and




                                                         1
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 2 of 27




(b) personal jurisdiction attaches in any federal district with respect to claims asserted under

Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(3) as the defendant is subject to

jurisdiction in this district because (a) the defendant expressly agreed that any action, proceeding

or claim against it relating in any way to its warrant agreement is to be brought in the courts of

the State of New York or the United States District Court for the Southern District of New York,

and the defendant waived any objection to such exclusive jurisdiction and any objection that

such courts represent an inconvenient form, and (b) the defendant is subject to jurisdiction in this

district under 15 U.S.C. § 78aa.

                                             PARTIES

       5.      Plaintiff Jeffrey Jakubiak is an individual who is a citizen of the state of Florida.

Plaintiff took the actions that are the subject of this dispute when he was located in Florida.

       6.      Defendant QuantumScape Corporation (“QuantumScape” or the “Company”) is a

corporation organized under the laws of the state of Delaware and headquartered in San Jose,

California. Pursuant to a business combination that closed on November 25, 2020,

QuantumScape is the successor to Kensington Capital Acquisition Corp. (“Kensington Capital”),

a Delaware corporation that was headquartered in Westbury, New York.

                                   FACTUAL ALLEGATIONS

I.     Kensington Capital Goes Public As A SPAC On June 30, 2020 And Issues The
       Kensington Warrants Pursuant To A Warrant Agreement Dated June 25, 2020.

       7.      Kensington Capital was formed on April 27, 2020 as a special purpose acquisition

company, also known as “SPAC” or a blank check company, for the purpose of effecting a

merger or other business combination with one or more businesses in the automotive sector.




                                                  2
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 3 of 27




       8.      On June 30, 2020, Kensington Capital completed an initial public offering of 23

million units at $10 per unit, generating gross proceeds of $230 million. Each unit, which traded

on the New York Stock Exchange under the symbol KCAC.U until the business combination

with QuantumScape, consisted of one share of Class A common stock and one-half of one

warrant to purchase one Class A share for $11.50. Fifty-two days after the initial public offering,

the units could, at the option of the holder, be separated into their two components -- the Class A

common stock and the warrants – which began trading separately (under the symbols KCAC and

KCAC.WS, respectively) on the New York Stock Exchange.

       9.      In connection with its initial public offering, Kensington Capital was advised by

the law firm of Hughes Hubbard & Reed LLP (“Hughes Hubbard”) and UBS Securities LLC

(“UBS”), who also acted as underwriter for its units. Kensington Capital was sponsored by

Kensington Capital Sponsor LLC, a Delaware limited liability company affiliated with Justin

Mirro, who was also the Chief Executive Officer and Chairman of the Board of Kensington

Capital when it went public.

       10.     The proceeds of the offering, less certain expenses, were held in trust by

Continental Stock Transfer & Trust Company (“Continental”) pending the use of the funds to

consummate a business combination. If such a transaction were not completed in two years, the

proceeds were required to be returned to the holders of the Class A shares.

       11.     Kensington Capital also entered into a warrant agreement with Continental, which

established the form of the warrants and the rights of the warrant holders. The warrant

agreement provides that it is governed by New York law and makes courts in the state of New

York the exclusive forum for any claims relating in any way to the agreement. The warrant

agreement was signed on behalf of Kensington Capital by its Chief Financial Officer and


                                                 3
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 4 of 27




Secretary, Daniel Huber, who was also the individual at Kensington Capital designated to

receive notices under the agreement.

       12.       Both Hughes Hubbard and UBS advised Kensington Capital with respect to the

terms of the warrant agreement, and both entities were designated to receive any notices under

the agreement.

       13.       The warrants permit holders to purchase shares of Class A common stock of the

Company for $11.50 per share, or in the event of any reclassification or reorganization, to

purchase and receive the kind and amount of consideration that the holder would have received

had he or she exercised the warrant immediately prior to such reclassification or reorganization.

       14.       The Company was also required, under section 7.4.1 of the warrant agreement, to

use commercially reasonable efforts to file with the Securities Exchange Commission (“SEC”) a

registration statement under the Securities Act of 1933 for the shares issuable upon exercise of

the warrants “as soon as practicable but in no event later than twenty (20) Business Days after

the closing of its initial Business Combination.” In addition, the Company was required under

the warrant agreement to use commercially reasonable efforts to cause the registration of such

shares to become effective by the 60th business day following the closing of the Business

Combination.

       15.       In a section titled “Duration of Warrants,” the warrant agreement stated that the

warrants may be exercised during the period commencing on the later of 30 days following the

completion of a business combination and the date that is twelve months from the closing of the

initial public offering and ending five years from the date on which the Company completes its

initial business combination. This term was described in the registration statement for




                                                  4
            Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 5 of 27




Kensington’s units and the attached financial statements that were filed in connection with

Kensington’s initial public offering.

       16.      When Kensington Capital went public, there were 18,075,000 warrants

outstanding, consisting of 11,500,000 classified as “Public Warrants” issued with the units in the

initial public offering, and 6,575,000 classified as “Private Warrants” issued to the sponsor of

Kensington Capital. Both classifications of warrants have similar terms relating to the time of

exercise.

II.    The Company Files Its Form S-4 Registration Statement For The Business
       Combination With QuantumScape.

       17.      On September 2, 2020, after almost two months of negotiations, Kensington

Capital entered into a business combination agreement with QuantumScape Corporation

(“Legacy QuantumScape”), a privately held Delaware corporation that was developing a lithium-

metal solid-state battery technology for use in electric vehicles. Pursuant to the agreement,

Legacy QuantumScape was to be merged into Kensington Capital, with all of its shares

exchanged for shares of Kensington Capital, and the name of Kensington Capital changed to

QuantumScape Corporation. As a result of the merger, Kensington Capital’s common stock and

warrants would become common stock and warrants of QuantumScape Corporation and would

trade on the New York Stock Exchange under the symbols QS and QS.W. Any remaining

unseparated units in Kensington Capital would, at the time of the business combination, be

separated into one share of QuantumScape Class A common stock and one-half of a

QuantumScape warrant.

       18.      In connection with the negotiation and documentation of the business

combination, Kensington Capital was represented by Hughes, Hubbard and UBS. The same

individual at Hughes Hubbard, Charles Samuelson, acted as counsel to, and agent for, the

                                                 5
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 6 of 27




Company in connection with the initial public offering, the warrant agreement, and the business

combination. Legacy QuantumScape was represented by the law firm of Wilson Sonsini and by

Goldman Sachs. These advisors prepared or reviewed the documentation and SEC filings for the

business combination. Each of these advisors, as well as Kensington Capital’s Chief Executive

Officer, Mr. Mirro, and Chief Financial Officer, Mr. Huber, were familiar with the warrant

agreement and knew its terms.

       19.     Pursuant to SEC Rule 145, a merger or consolidation which requires a vote of

security holders of a corporation is deemed to be an offer of the surviving entity’s securities for

purposes of the Securities Act of 1933, and therefore requires registration of the new entity’s

securities. Such registration is accomplished through SEC Form S-4, which requires in Item

4(a)(3), referencing Item 202 of Regulation S-K (17 C.F.R. §229.202), that the company

describe the terms of its securities in connection with the proposed transaction, and, as to

warrants specifically, to describe “[t]he period during which … the warrants … are exercisable.”

       20.     On September 21, 2020, Kensington Capital and Legacy QuantumScape filed

with the SEC a Form S-4 Registration Statement (the “Form S-4”) under the Securities Act of

1933, which comprised the preliminary version of the combined proxy statement and prospectus

for the QuantumScape business combination. Subsequently, a number of amended versions were

filed, including Amendment No. 1 to Form S-4 filed on October 23, 2020, Amendment No. 3 to

Form S-4 filed on November 9, 2020, and Amendment No. 4 to Form S-4 filed on November 10,

2020. The Form S-4 was submitted to the SEC in final form and went effective on November

12, 2020. There was one post-effective supplement filed on November 19, 2020.

       21.     The Form S-4 was used to seek approval of the business combination from

Kensington Capital’s shareholders at a meeting that had been scheduled for and occurred on


                                                 6
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 7 of 27




November 25, 2020. Many of the shareholders who would vote at that meeting were holders of

Kensington units, consisting of one share of Class A common stock and one-half a warrant. The

Form S-4 also registered, under the Securities Act of 1933, the securities of the surviving

company in the merger.

       22.     On the cover page of the Form S-4, Justin Mirro, the Chairman and Chief

Executive Officer of Kensington Capital, was listed as the agent for service, with copies to

Charles Samuelson of Hughes Hubbard & Reed LLP, Kensington Capital’s counsel, and Michael

Danaher and Mark Baudler of Wilson Sonsini Goodrich & Rosati PC, counsel to Legacy

QuantumScape. Mr. Mirro, with whom the SEC communicated about “your registration

statement,” and Daniel Huber, as Kensington’s CFO and Secretary, were the two senior

executives at Kensington Capital responsible for the preparation of Form S-4, and each of them

knew its contents and communicated with the SEC concerning it.

III.   The Form S-4 Registration Statement Stated In Every Version That The Kensington
       Warrants Will Become Exercisable 30 Days After The Closing Of The Transaction.

       23.     The Form S-4, as required by Item 202 of Regulation S-K, described the exercise

period of the Kensington Warrants in two places, both of which stated that the warrants would

become exercisable 30 days after the Closing of the business combination. This statement that

the warrant exercise period would commence 30 days after Closing was contained in all five

versions of the Form S-4, as filed with the SEC on September 21, October 23, November 9,

November 10, and November 12, 2020.

       24.     The September 21, 2020 preliminary version of Form S-4 stated, in the first

section, titled “QUESTIONS AND ANSWERS ABOUT THE BUSINESS COMBINATION,” at

page 9 (in the answer to the fifth question) that the warrants “will become exercisable 30 days

after the consummation of the Business Combination, and expire at 5:00 p.m., New York City

                                                 7
           Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 8 of 27




time, five years after the consummation of the Business Combination or earlier upon redemption

or liquidation.”

       25.     In the body of that same September 21, 2020 preliminary Form S-4, in a required

section entitled “Description of Kensington’s Securities,” at page 225, the warrants were

described as follows:

       Each Kensington Warrant entitles the registered holder to purchase one share of
       Kensington Class A Common Stock at a price of $11.50 per share, subject to
       adjustment as discussed below, at any time commencing 30 days after the
       consummation of the initial business combination. (emphasis added).


       26.     The September 21, 2020 Form S-4 was reviewed and revised by the executives,

lawyers and financial advisers for Kensington Capital and Legacy QuantumScape, and the

language on page 9 concerning the exercise period was modified in Amendment No. 1 to state

that the warrants “will become exercisable 30 days after the Closing,” which in turn was defined

as the closing of business combination between Kensington Capital and QuantumScape. This

version of the Form S-4 was submitted to the SEC on October 23, 2020, along with

correspondence from Charles Samuelson of Hughes Hubbard, on behalf of the Kensington

Capital, responding to comments from the SEC. In the next three versions, including the final

Form S-4, that language about the commencement of the warrant exercise period was not

changed.

       27.     On November 12, 2020, the Company publicly filed its final Form S-4

registration statement with the SEC, and Mr. Huber requested the SEC to accelerate its

effectiveness to that date. The definitive prospectus, which became effective on November 12,

2020, stated in the initial section, “QUESTIONS AND ANSWERS ABOUT THE BUSINESS

COMBINATION,” at page 9 (in answer to the fifth question), that “[t]he Kensington Warrants


                                                8
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 9 of 27




will become exercisable 30 days after the Closing [of the proposed business combination with

QuantumScape]…” In the section titled “Description of Kensington’s Securities,” at page 237,

the definitive document repeated the language from the preliminary document:

       Each Kensington Warrant entitles the registered holder to purchase one share of
       Kensington Class A Common Stock at a price of $11.50 per share, subject to
       adjustment as discussed below, at any time commencing 30 days after the
       consummation of the initial business combination. (emphasis added).


       28.     The definitive prospectus and proxy statement noticed a special meeting of

shareholders on November 25, 2020 to vote on the business combination between Kensington

Capital and QuantumScape. It further indicated that the business combination would close and

be consummated “promptly following the special meeting of stockholders, provided that all other

conditions to the Closing have been satisfied or waived.”

       29.     On November 19, 2020, Mr. Huber signed and filed a supplement to the Form S-4

on behalf of the Kensington Capital which set forth the final exchange ratio for the merger. The

supplement did not indicate any change to the information required by Item 202 of Regulation S-

K that the warrants “will become exercisable 30 days after the Closing.”

       30.     On November 25, 2020, the shareholders of Kensington Capital approved the

business combination, and the Closing occurred the same day. Consequently, the warrants were

to become exercisable on December 25, 2020, subject to an effective registration statement being

filed with respect to the QuantumScape shares to be issued upon exercise. QuantumScape’s

registration statement for those shares became effective on December 31, 2020, and the first

trading day following that effective date was January 4, 2021.




                                                9
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 10 of 27




IV.    Defendant Knew The Terms Of The Warrant Agreement And Intentionally Stated
       In The Form S-4 That The Warrants Will Become Exercisable 30 Days After
       Closing.

       31.     The Company knew the terms of its original warrant agreement and knew that the

Form S-4 stated that the warrant exercise period would commence 30 days after the Closing.

Justin Mirro and Dan Huber, both of whom were responsible for the Form S-4, and the attorneys

at Hughes Hubbard and Wilson Sonsini who acted as agents for Kensington Capital or Legacy

QuantumScape, were familiar with the terms of the warrant agreement and the information

required to be provided in the Form S-4.

       32.     These agents made the decision about the information to be included in the Form

S-4 concerning the warrant exercise period, information that was provided deliberately because it

was required to be included in the Form S-4 by Item 202 of Regulation S-K. These agents had

five opportunities to revise the statement about when the warrants would become exercisable, but

made no substantive change to it.

       33.     The unequivocal statement made by the Company in the Form S-4 that the

warrant exercise period would commence 30 days after the Closing was made with knowledge of

its rights under the warrant agreement, and with knowledge that the “later of” language in the

original agreement was not part of the description of the warrant exercise period in the Form S-4.

       34.     The Company knew that one year after its initial public offering was a fixed date

– June 30, 2021 – which was much later than the scheduled closing date of November 25, 2020.

If the Company intended to make June 30, 2021 the commencement date for exercise of the

warrants, it knew it was required to provide that date in the description of the warrants in the

Form S-4.




                                                 10
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 11 of 27




       35.     During the period between the filing of the preliminary version of the Form S-4

and the final effective version, the Company received inquiries from warrant holders about the

commencement date of the exercise period of the warrants. On October 2, 2020, in response to

one such inquiry, Mr. Huber instructed the head of investor relations that the information was set

forth in the Form S-4, and the Company subsequently directed inquiring investors to the

statement in the Form S-4 that “the warrants will become exercisable 30 days after the Closing.”

Mr. Huber, and therefore the Company, knew that investors were relying on that statement in the

Form S-4 to make investment decisions with respect to the Company’s securities.

       36.     That the Company would allow exercise of the warrants 30 days after the Closing

appeared to be reasonable and advantageous to it from a financial perspective. QuantumScape is

a development stage company that will not have any source of revenue until 2024 at the earliest

and continues to need a constant source of new capital. Immediate exercise of the warrants

would have provided the Company with needed capital at $11.50 per share, a much better price

than it was receiving from its sale of 50 million shares at $10 per share to private investors in

conjunction with the business combination.

V.     In Making His Investment Decision To Purchase And Sell Securities, Plaintiff
       Reasonably Relied On The Statement In The Form S-4 And Suffered Damages.

       37.     Plaintiff relied on the statement in the Form S-4 for the business combination

between Kensington Capital and QuantumScape concerning the date upon which the warrants

would become exercisable – 30 days after Closing of the business combination -- to purchase

warrants and to hedge his purchase of warrants through short sales of the Company’s stock and

sales of call options. Between October 20, 2020 and December 8, 2020, Plaintiff, as trustee for

the Jeffrey Jakubiak Revocable Living Trust, purchased 12,000 warrants. Plaintiff also

purchased 1,500 warrants in his individual retirement account on December 9, 2020.

                                                 11
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 12 of 27




       38.      On December 10, 2020, Plaintiff sent an email to the investor relations

department at QuantumScape indicating that he had purchased warrants after reading the proxy

statement and the language indicating the warrants were exercisable 30 days after consummation

of the business combination. Plaintiff received a response stating that the warrants would not

become exercisable under the 30-day provision and that the exercise period would instead

commence on June 30, 2021, “as listed on the IR FAQs page (which was drafted and approved

by legal the week of deal close).” The Company knew, however, before the Closing, that the

Form S-4 unambiguously stated that the warrants “will become exercisable 30 days after the

Closing,” and deliberately did not make any amendment to the Form S-4 before consummating

the merger.

       39.      When Plaintiff indicated that he had purchased warrants in reliance on the

language in the Form S-4, he was told by email that “[t]he difference is that most deals close

more than one year after the SPAC IPO’ed. Kensington’s official IPO was June 30, 2020, and

hence ‘the later of’ language in this case actually is applicable given KCAC was quick to do a

deal.” However, before the Closing of the merger, the Company and its investor relations

department had been telling investors that the warrants “will become exercisable 30 days after

the Closing.”

       40.      When informed that the warrants would not be exercisable until June 30, 2021,

Plaintiff determined that the cost of his hedging transactions and the risks attendant with waiting

more than six months to exercise the warrants would exceed any potential and uncertain value of

the warrants on June 30, 2021, and he began to unwind his positions in an effort to mitigate his

losses and avoid the substantial increased risk of holding the warrants through that date.




                                                12
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 13 of 27




       41.     Plaintiff suffered over $200,000 in lost profits, that is profits that he would have

made had he been able to exercise the warrants on January 4, 2021, the first trading day after the

registration statement became effective for the shares to be issued under the warrants. Plaintiff

further suffered a loss of over $400,000 on the hedging positions, which he entered into with the

understanding that the warrants would be exercisable 30 days after Closing, but which he could

not maintain for the additional six-month period that QuantumScape interposed when it delayed

the commencement of the exercise period to June 30, 2021.

VI.    Procedural Background to This Litigation.

       42.     Upon being informed that the Company was taking the position that the warrants

would not become exercisable until June 30, 2021, plaintiff filed this action as a putative class

action in New York Supreme Court on December 11, 2020, seeking among other things,

injunctive relief requiring QuantumScape to allow exercise of the warrants before June 30, 2021.

After the court in that action issued an order scheduling a preliminary injunction motion for

January 19, 2021, QuantumScape removed the action to federal court under SLUSA.

       43.     In a related case subsequently filed in New York Supreme Court, a preliminary

injunction motion was heard on January 19, 2021. In opposing the injunction, QuantumScape

submitted an affidavit from Justin Mirro, the CEO of Kensington Capital, asserting -- in the face

of the Company’s statement in the Form S-4 that the warrants “will become exercisable 30 days

after the Closing” -- that neither the board of Kensington Capital nor “the Kensington

management team, which I lead as the Chief Executive Officer, decided to waive or amend any

condition in the Warrant Agreement relating to the exercise date of the warrants.” Mr. Mirro’s

affidavit confirmed that he had personal knowledge of the terms of the warrant agreement at all

material times. Mr. Mirro’s affidavit did not assert, however, that the Company, by or through


                                                13
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 14 of 27




its agents, did not knowingly and intentionally make the statement in the Form S-4 that the

warrants “will become exercisable 30 days after the Closing” as part of the business combination

with QuantumScape.

       44.     Furthermore, QuantumScape, in arguing at the injunction hearing that there were

factual issues concerning its intent to waive or amend the “later of” clause in the warrant

agreement, pointed to the notes to Kensington Capitals’s financial statements in SEC filings for

periods pre-dating the proposed business combination that described the original warrant

agreement – specifically, Note 6 of Kensington Capital’s audited financials as of May 8, 2020

reproduced from Kensington’s June 2020 IPO prospectus and a Form 10Q setting forth

Kensington Capital’s unaudited financial statements for the pre-combination period ending

September 30, 2020. Those notes to pre-business combination financials did not describe the

exercise period of the warrants in connection with the subsequent proposed business combination

with QuantumScape, and the only statement in the Form S-4 description of the exercise period in

connection with the QuantumScape business combination was that the warrants will become

exercisable 30 days after the Closing.

       45.     Finally, in arguing against an injunction, QuantumScape relied on language

buried deep within an SEC filing made on December 2, 2020, after the business combination

closed, quoting the “later of” language in the original warrant agreement, and referring the reader

back to the Form S-4 for a description of the warrants. That language itself was deceptive, as

both the initial public offering and the Closing had occurred, yet the Company did not state that

the exercise period would commence on June 30, 2021. Moreover, the Company did not indicate

that it was correcting the statement in the Form S-4 that the warrants will become exercisable 30




                                                14
         Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 15 of 27




days after the Closing or provide the reason that every version of the Form S-4 contained that

statement.

        46.     Because QuantumScape never issued any statement clearly indicating that it was

correcting or amending the statement in the Form S-4 that the warrants will become exercisable

30 days after the Closing of the QuantumScape business combination, plaintiff was unaware of

the Company’s position until the Company responded to his email on December 10, 2020.

        47.     On February 16, 2021, QuantumScape changed its position and announced that it

would permit exercise of the warrants beginning on March 5, 2021, rather than making warrant

holders wait until June 30, 2021. This decision to permit the warrants to be exercised currently,

rather than on June 30, 2021, mooted the injunctive relief claims that were the subject of

plaintiff’s class action.

        48.     Plaintiff nonetheless suffered damages when he was compelled to unwind his

position in the warrants and hedging transactions after learning that the Company had

determined not to allow exercise of the warrants until June 30, 2021.

                                       CAUSES OF ACTION

                                              COUNT I

                            (For Breach of Contract – Waiver of Condition)

        49.     Plaintiff realleges the preceding paragraphs as if fully set forth here.

        50.     The warrant represents a contract between the Company, the warrant agent, and

the holders of warrants.

        51.     At the time, the Form S-4s were filed between September 21, 2020 and the

closing of the QuantumScape business combination on November 25, 2020, the Company,

through its executives and legal and financial advisors, was aware of the terms of the original


                                                  15
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 16 of 27




warrant agreement relating to the commencement of the exercise period. Rather than provide,

however, that the warrants would become exercisable upon “the later of” 30 days after the

consummation of its initial business combination or one year after Kensington Capital’s initial

public offering (i.e., June 30, 2021), the defendant stated in all versions of the Form S-4 that the

warrants will become exercisable 30 days after the Closing of the QuantumScape business

combination.

       52.     The information required to be provided in the Form S-4 about the exercise date

of the warrants in connection with the business combination with QuantumScape was knowingly

and deliberately provided by the Company’s CEO, CFO, and legal advisors and agents, who

were familiar with the exercise period set forth in the original warrant agreement.

       53.     While knowing the terms of the original warrant agreement, the Company

nonetheless intended to set forth the exercise commencement date in the Form S-4 and

knowingly stated that the warrants “will become exercisable 30 days after the Closing.”

       54.     Accordingly, the Company waived any 12-month condition that would have

extended the exercise commencement date to June 30, 2021, and the Company could not

reimpose that condition after the Closing of the business combination.

       55.     The contract therefore permitted registered warrant holders, at their option, to

exercise their warrants to purchase one share of Class A common stock of the Company at a

price of $11.50 for each registered warrant, at any time during an exercise period commencing

30 days after the consummation of the business combination with QuantumScape and expiring

five years after the business combination.

       56.     The business combination with QuantumScape occurred on November 25, 2020,

and thus, the exercise period should have commenced on December 25, 2020.


                                                 16
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 17 of 27




       57.     Plaintiff suffered damages as a result of QuantumScape’s refusal to allow exercise

of the warrants 30 days after the Closing.

                                             COUNT II

                            (For Breach of Contract – As Amended)

       58.     Plaintiff realleges the preceding paragraphs as if fully set forth here.

       59.     The warrant represents a contract between the Company, the warrant agent, and

the holders of warrants.

       60.     The warrant agreement contains an “Amendments” clause at Section 9.8, which

states in relevant part: “This Agreement may be amended by the parties hereto without the

consent of the Registered Holder for the purpose of curing any ambiguity, or curing, correcting

or supplementing any defective provision contained herein or adding or changing any other

provisions with respect to matters or questions arising under the Agreement as the parties may

deem necessary or desirable and that the parties deem shall not adversely affect the interest of the

Registered Holders. All other modifications or amendments, including any amendment to

increase the Warrant Price or shorten the Exercise Period, shall require the vote or written

consent of the Registered Holders of 50% of the then outstanding Public Warrants.

Notwithstanding the foregoing, the Company may lower the Warrant Price or extend the duration

of the Exercise Period pursuant to Section 3.1 and 3.2, respectively without the consent of the

Registered Holders.”

       61.     The Company’s Form S-4s for the business combination with QuantumScape

filed between September 21, 2020 and the closing of the transaction on November 25, 2020 all

stated unambiguously that the warrants will become exercisable 30 days after the Closing. The

Form S-4 did not provide that the exercise period for the warrants in connection with the


                                                 17
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 18 of 27




business combination being proposed would begin on June 30, 2021, nor did it state that the

exercise period would not begin until 12 months after the Company went public.

       62.     At the time the Form S-4s were filed, the Company, through its executives and

legal and financial advisors, was aware of the terms of the original warrant agreement relating to

the commencement of the exercise period. Rather than provide, however, that the warrants

would become exercisable on June 30, 2021, i.e., upon “the later of” 30 days after the

consummation of the QuantumScape transaction or one year after Kensington Capital’s IPO, the

Company knowingly abandoned the “later of” language. The Company thereby knowingly

amended the warrant agreement and extended the duration of the exercise period (so that it

would begin on December 25, 2020, rather than the later date of June 30, 2021, in each case,

expiring no later than November 25, 2025), as it was permitted to do pursuant to Section 9.8 of

the warrant agreement.

       63.     Having lengthened the exercise period by making the warrants exercisable 30

days after the Closing of the business combination, the Company could not then shorten the

exercise period after Closing by delaying the commencement of exercise to June 30, 2021

without a vote of the warrant holders.

       64.     Plaintiff has suffered injury and damage because of QuantumScape’s breach of its

commitment that the warrants “will become exercisable 30 days after the Closing.”

                                            COUNT III

                         (For Breach of Contract – Promissory Estoppel)

       65.     Plaintiff realleges the preceding paragraphs as if fully set forth here.

       66.     The warrant represents a contract between the Company, the warrant agent, and

the holders of warrants.


                                                 18
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 19 of 27




       67.     The Company’s Form S-4s filed between September 21, 2020 and the closing of

the business combination on November 25, 2020 contain a clear and unambiguous promise that

the warrants “will become exercisable 30 days after the Closing…” The Company was aware of

the importance of the accuracy of this information, as the exercise period of the warrants was

specifically required to be disclosed in the Form S-4s.

       68.     At the time this statement was made, the Company, through its CFO, Dan Huber,

knew that investors had made inquiries concerning when the warrants would become

exercisable, directed that investors be referred to the language in the Form S-4 stating that the

warrants “will become exercisable 30 days after the Closing,” and knew that investors were

relying on that information to make investment decisions.

       69.     Notwithstanding such knowledge, the Company did not change the language of

the Form S-4s stating that the “warrants will become exercisable 30 days after the Closing.”

       70.     Because the information was required to be disclosed in the Form S-4s, a

document intended to allow investors to make fully informed investment decisions about a

company’s securities, and because the investors had made specific inquiries about the exercise

date, the Company was aware, and could reasonably foresee, that investors would rely to their

detriment on the statements made in the Form S-4s.

       71.     Plaintiff reasonably relied on the statement in the Form S-4 that the warrants “will

become exercisable 30 days after the Closing” to purchase warrants and implement related

hedging transactions. When the Company subsequently extended the exercise date for six

months to June 30, 2021, Plaintiff closed his positions in the warrants and hedging transactions

in order to avoid the substantially increased investment risk.




                                                19
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 20 of 27




       72.       As a result, the Company is contractually bound by its promise in the Form S-4

concerning the exercise of the warrants, and accordingly, breached its agreement by refusing to

allow the warrants to be exercised beginning on December 25, 2020.

       73.       Plaintiff is entitled to damages to compensate him for any and all lost profits and

other harm caused by the Company’s breach.

                                             COUNT IV

      (For Violation of §10(b) of the Exchange Act and Rule 10b-5 Against Defendant)

       74.       Plaintiff realleges the preceding paragraphs as if fully set forth here and alleges

this Count in the alternative to Counts I through III.

       75.       In its Form S-4s filed between September 21, 2020 and November 25, 2020 to

register the Company’s securities in connection with the business combination between

Kensington Capital and Legacy QuantumScape and to solicit votes to approve the transaction,

defendant stated that the warrants would become exercisable 30 days after the Closing of the

business combination. Defendant repeated this statement several times as follows:

             •   On September 21, 2020, when defendant filed Form S-4 with the SEC in
                 preliminary form;

             •   On October 23, 2020 when defendant filed Amendment No. 1 to Form S-4 with
                 the SEC;

             •   On November 9, 2020 when it filed Amendment No. 3 to Form S-4 with the SEC;

             •   On November 10, 2020 when it filed Amendment No. 4 to Form S-4 with the
                 SEC; and

             •   On November 12, 2020 when it filed with the SEC the final Form S-4 and a final
                 prospectus.

Kensington Capital’s CFO, Daniel Huber, requested on behalf of the Company that the SEC

accelerate the effectiveness of the final Form S-4 registration statement on November 12, 2020,


                                                  20
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 21 of 27




and it became effective that day with the statement that the warrants will become exercisable 30

days after closing of the transaction on November 25, 2020.

       76.     On November 19, 2020, Mr. Huber filed a post-effective supplement to the Form

S-4, but that supplement did not change the language indicating that the warrants would become

exercisable 30 days after the Closing.

       77.     At the time it made the statement, defendant knew the terms of the original

warrant agreement, and knew that the description in the Form S-4s that the warrants would

become exercisable in the context of the QuantumScape business combination 30 days after the

Closing did not include the “later of” condition in the original warrant agreement.

       78.     The date on which the warrants would become exercisable in the context of the

proposed QuantumScape business combination was a material fact because a reasonable investor

would consider it significant in making an investment decision.

       79.     After the Closing, QuantumScape took the position that it had not intended to

permit the warrants to be exercisable 30 days after the Closing of the business combination and

that the warrants could not be exercised until June 30, 2021. Defendant’s statement in the Form

S-4s that the warrants will become exercisable 30 days after the Closing of the QuantumScape

business combination, consequently, was misleading.

       80.     Defendant acted with scienter by knowingly or recklessly making a misleading

statement in its Form S-4s, intending that investors would rely on the statement to make

investment and voting decisions in connection with the business combination. Defendant and its

executives and agents knew at all times that the Form S-4s stated the warrants would become

exercisable 30 days after the Closing, and directed investors to that language in the Form S-4 in

response to inquiries about the when the warrants would become exercisable. Notwithstanding


                                                21
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 22 of 27




its knowledge that the Form S-4s described the exercise period as commencing 30 days after the

Closing, the Company never amended the language before the Closing.

       81.       Plaintiff reasonably relied on Defendant’s statement that the warrants would

become exercisable 30 days after the Closing, and in reliance on that statement entered into

purchase and sale transactions of securities of the Company. Plaintiff suffered monetary

damages and lost profits when defendant took the position after the Closing that the warrants

would not be exercisable until June 30, 2021.

       82.       Defendant’s actions violated Section 10(b) of the Securities Exchange Act of

1934 and Rule 10b-5 promulgated thereunder. Plaintiff is entitled to damages to compensate

him for any and all harm caused by defendant’s violation.

                                              COUNT V

                                     (For Common Law Fraud)

       83.       Plaintiff realleges the preceding paragraphs as if fully set forth here and alleges

this Count in the alternative to Counts I through III.

       84.       In its Form S-4s filed between September 21, 2020 and November 25, 2020 to

register the Company’s securities in connection with the business combination between

Kensington Capital and Legacy QuantumScape and to solicit votes to approve the transaction,

defendant stated that the warrants would become exercisable 30 days after the Closing of the

business combination. Defendant repeated this statement several times as follows:

             •   On September 21, 2020, when defendant filed Form S-4 with the SEC in
                 preliminary form;

             •   On October 23, 2020 when defendant filed Amendment No. 1 to Form S-4 with
                 the SEC;

             •   On November 9, 2020 when it filed Amendment No. 3 to Form S-4 with the SEC;


                                                  22
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 23 of 27




             •   On November 10, 2020 when it filed Amendment No. 4 to Form S-4 with the
                 SEC; and

             •   On November 12, 2020 when it filed with the SEC the final Form S-4 and a final
                 prospectus.

Kensington’s CFO, Daniel Huber, requested on behalf of the Company that the SEC accelerate

the effectiveness of the final Form S-4 registration statement on November 12, 2020, and it

became effective that day with the statement that the warrants will become exercisable 30 days

after closing of the transaction on November 25, 2020.

       85.       On November 19, 2020, Defendant filed a post-effective supplement to the Form

S-4, but that supplement did not change the language indicating that the warrants would become

exercisable 30 days after the Closing.

       86.       At the time it made the statement, defendant knew the terms of the original

warrant agreement and knew that its description in the Form S-4s that the warrants would

become exercisable in the context of the QuantumScape business combination 30 days after the

Closing did not include the “later of” condition in the original warrant agreement.

       87.       After the Closing, QuantumScape took the position that it had not intended to

permit the warrants to be exercisable 30 days after the Closing and that the warrants could not be

exercised until June 30, 2021. Defendant’s statement in the Form S-4s that the warrants will

become exercisable 30 days after the Closing of the QuantumScape business combination,

consequently, was misleading.

       88.       Defendant acted with scienter by knowingly or recklessly making a misleading

statement in its Form S-4s, intending that investors would rely on the statement to make

investment and voting decisions in connection with the business combination. Defendant and its

executives and agents knew that the Form S-4s stated the warrants would become exercisable 30


                                                 23
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 24 of 27




days after the Closing, and directed investors to that language in the Form S-4 in response to

inquiries about the when the warrants would become exercisable. Notwithstanding its

knowledge that the Form S-4s described the exercise period as commencing 30 days after the

Closing, the Company never amended the language before the Closing.

       89.     Defendant intended for others to rely on the Form S-4 statement, as Defendant

directed investors to that language in the Form S-4 in response to inquiries about when the

warrants would become exercisable.

       90.     Plaintiff reasonably relied on defendant’s statement that the warrants would

become exercisable 30 days after the Closing, and in reliance on that statement, entered into

purchase and sale transactions in securities of the Company. Plaintiff suffered monetary

damages and lost profits when Defendant took the position that the warrants would not be

exercisable until June 30, 2021.

       91.     Plaintiff is entitled to damages resulting from his reliance on defendant’s

statement that the warrants will become exercisable 30 days after the Closing.

                                            COUNT VI

                               (For Negligent Misrepresentation)

       92.     Plaintiff realleges the preceding paragraphs as if fully set forth here and alleges

this Count in the alternative to Counts I through III.

       93.     In its Form S-4s filed between September 21, 2020 and November 25, 2020 to

register the Company’s securities in connection with the business combination between

Kensington Capital and Legacy QuantumScape and to solicit votes to approve the transaction,

defendant stated that the warrants would become exercisable 30 days after the Closing of the

business combination. Defendant repeated this statement several times as follows:


                                                 24
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 25 of 27




             •   On September 21, 2020, when Defendant filed Form S-4 with the SEC in
                 preliminary form;

             •   On October 23, 2020 when Defendant filed Amendment No. 1 to Form S-4 with
                 the SEC;

             •   On November 9, 2020 when it filed Amendment No. 3 to Form S-4 with the SEC;

             •   On November 10, 2020 when it filed Amendment No. 4 to Form S-4 with the
                 SEC; and

             •   On November 12, 2020 when it filed with the SEC the final Form S-4 and a final
                 prospectus.

Kensington’s CFO, Daniel Huber, requested on behalf of the Company that the SEC accelerate

the effectiveness of the final Form S-4 registration statement on November 12, 2020, and it

became effective that day with the statement that the warrants will become exercisable 30 days

after closing of the transaction on November 25, 2020.

       94.       On November 19, 2020, Defendant filed a post-effective supplement to the Form

S-4, but that supplement did not change the language indicating that the warrants would become

exercisable 30 days after closing.

       95.       At the time it made the statements, Defendant knew the terms of the original

warrant agreement, and knew that its description in the Form S-4s that the warrants would

become exercisable in the context of the QuantumScape business combination 30 days after the

Closing did not include the “later of” condition in the original warrant agreement.

       96.       After the Closing, QuantumScape took the position that it had not intended to

permit the warrants to be exercisable 30 days after the Closing and that the warrants could not be

exercised until June 30, 2021. Defendant’s statement in the Form S-4s that the warrants will

become exercisable 30 days after the Closing of the QuantumScape business combination,

consequently, was misleading.


                                                 25
        Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 26 of 27




       97.     Defendant, in the exercise of reasonable care, should have known that it was

making a misleading statement in its Form S-4s, and that investors would rely on the statement

to make investment and voting decisions in connection with the business combination.

Defendant knew that the Form S-4s stated the warrants would become exercisable 30 days after

the Closing, and directed investors to that language in the Form S-4 in response to inquiries

about the when the warrants would become exercisable. Notwithstanding its knowledge that the

Form S-4s described the exercise period as commencing 30 days after the Closing, the Company

never amended the language before the Closing.

       98.     Defendant intended for others to rely on the Form S-4 statement, as defendants

directed investors to that language in the Form S-4 in response to inquiries about when the

warrants would become exercisable.

       99.     Plaintiff reasonably relied on defendant’s statement that the warrants would

become exercisable 30 days after closing, and in reliance on that statement, entered into purchase

and sale transactions in securities of the Company. Plaintiff suffered monetary damages and lost

profits when Defendant took the position that the warrants would not be exercisable until June

30, 2021.

       100.    Plaintiff is entitled to damages resulting from his reliance on Defendant’s

statement.




                                                26
       Case 1:20-cv-10842-LGS Document 27 Filed 03/26/21 Page 27 of 27




                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment as follows:

      A.     Declaring that the Defendant has breached its contractual obligations by failing to
             allow the exercise of the warrants issued by the Company beginning 30 days after
             the consummation of its business combination on November 25, 2020; or in the
             alternative, declaring that Defendant has violated §10(b) of the Securities Exchange
             Act and Rule 10b-5, has committed common law fraud and/or made a negligent
             misrepresentation;

      B.     Awarding Plaintiff damages resulting from Defendant’s refusal to allow exercise
             of the warrants beginning 30 days after the November 25, 2020 consummation of
             the business combination between Kensington Capital and QuantumScape;

      C.     Awarding Plaintiff reasonable attorneys’ fees and costs; and

      D.     Granting such other and further relief as the Court deems just and proper.


Dated: Great Neck, New York
       March 25, 2021
                                                Respectfully submitted,

                                                SHAHMOON KELLER PLLC

                                                  /s/ Carol S. Shahmoon___
                                                Carol S. Shahmoon
                                                cshahmoon@shahmoonkeller.com
                                                Gregory E. Keller
                                                gkeller@shahmoonkeller.com
                                                One Great Neck Road, Suite 7
                                                Great Neck, NY 11021
                                                Tel: (646) 517-4399
                                                Fax: (646) 880-9359

                                                Counsel for Plaintiff Jeffrey Jakubiak
4851-8664-6754, v. 2




                                             27
